t c memo united_states tax_court mark s and cheryl r gardner petitioners v commissioner of internal revenue respondent docket no filed date gregory p white for petitioners molly h donohue and mary p hamilton for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a dollar_figure deficiency in and a dollar_figure addition_to_tax with respect to petitioners’ federal_income_tax the parties have resolved several of the adjustments giving rise to that deficiency and some are only computational they have left two issues for us to decide the character of gain realized on petitioner husband’s disposition of a portion of one parcel of real_property and his purpose in holding a second parcel of real_property petitioners assigned no error to respondent’s determination of the addition_to_tax for failure_to_file timely their return nor do they address it on brief beyond conceding that they were late in filing that return we assume therefore that they concede their liability for the addition_to_tax adjusted to take account of the deficiency we redetermine and we shall not further address it see rule e and 96_tc_226 unless otherwise stated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure petitioners bear the burden_of_proof see rule a 1petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced any evidence that they have satisfied the preconditions for its application findings_of_fact introduction some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioners husband and wife resided in massachusetts at the time they filed the petition for they made a joint_return of income on form_1040 u s individual_income_tax_return for that year petitioner’s real_estate activities in general petitioner husband petitioner is self-employed on a schedule c profit or loss from business attached to their form_1040 petitioner described his business as carpentry site contracting over approximately the last years petitioner bought and sold parcels of real_property often he would buy unimproved land build a single-family residence thereon and immediately sell the improved property occasionally he bought and sold unimproved land petitioner also bought unimproved land and constructed multifamily housing thereon or bought land improved with multifamily housing and improved the housing petitioner did not immediately sell his multifamily housing properties but kept them for rental income petitioner used brokers to assist in the sale of many of the properties he sold he maintains a business office outside his home but employs no staff at the office petitioner’s purchases and sales of multifamily properties petitioner purchased a five-family property on school street in rockland massachusetts rockland in and still owns it he acquired property on myrtle street in rockland in constructed a two-family rental unit thereon and sold the property in he purchased property improved by a two-family rental unit on blanchard street in rockland in and sold it in he purchased rental property on church and howard streets in rockland in and still owns it he purchased property improved by a five-family rental unit on oak street in middleboro massachusetts in and still owns it east water street property in date petitioner purchased from his brother and sister-in-law property on east water street in rockland that had been approved for subdivision into five lots after acquiring the property petitioner built a road on it which was necessary to access the five lots he conveyed to his brother one of the lots on which he constructed a house for his brother and his family in date petitioner sold three of the remaining lots the three lots for dollar_figure petitioners reported the gain from the sale of the three lots on schedule d capital_gains_and_losses to their form_1040 claiming a basis of dollar_figure and showing a short-term_capital_gain of dollar_figure petitioner sold the remaining lot in for dollar_figure respondent disallowed petitioners’ treatment of the gain from the sale of the three lots as short-term_capital_gain and recharacterized the transaction as a sale of property_held_for_sale to customers in the ordinary course of petitioner’s trade_or_business which respondent treated as a transaction reportable on the schedule c because of the resulting increase in petitioner’s schedule c income respondent increased petitioner’s net_earnings from self- employment which gave rise to a dollar_figure increase in petitioner’s self-employment_tax and an offsetting self-employment_tax deduction of dollar_figure petitioner testified that the three lots were duplex lots we assume lots appropriate for building duplex housing and his original intention was to keep those lots to add to my investor status but unfortunately the roadway cost me so much i had to sell those lots i had no choice beech street property in petitioner purchased a 34-acre industrial lot pincite beech street in rockland he testified that he had purchased the property for investment and thought that he had paid dollar_figure for it thereafter he obtained approval to subdivide the property into lots in he sold the property for dollar_figure million during petitioner kept heavy equipment related to his carpentry contracting business on the property petitioner did not rent the property to anyone during the time he owned it on schedule e supplemental income and loss to their form_1040 with respect to the property petitioners claimed a dollar_figure deduction for legal and other professional fees of dollar_figure mortgage interest of dollar_figure and real_estate_taxes of dollar_figure together the schedule e expenses all of which respondent disallowed on the ground that the schedule e expenses did not relate to rental of the property petitioner actually paid the dollar_figure claimed to be for legal and other professional fees for engineering services attendant to surveying and subdividing the property opinion i gain from the sale of the three lots we must determine whether the character of petitioner’s gain from the sale of the three lots was capital_gain short-term_capital_gain or gain from the sale of property_held_primarily_for_sale to customers in the ordinary course of his business if the latter the principal negative consequence to petitioner appears to be an increase in his net_earnings from self- employment and the imposition of a self-employment_tax offset in part by a self-employment_tax deduction in relevant part sec_1221 excludes from the definition of a capital_asset property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business respondent argues that petitioner has a 20-year history of buying real properties improving them and then selling them respondent would include in that description the east water street property which included the three lots respondent states petitioner’s purpose in acquiring and holding the east water street property was to sell the subdivided lots respondent argues that a consideration of the factors that courts have recognized as helpful guides in determining whether a taxpayer is holding property for sale in the business of buying developing and selling property indicates just that with respect to petitioner and the three lots petitioner concedes that he was a dealer in real properties but argues that he was also an investor the difference being delineated in is the variety in nature and extent of his various business interests there is little long term investment profit in the single family rental business but the extent and duration of the petitioner’s holdings of multi-family properties inventory evidences the investment value of the multi family rental business he adds the ‘multis’ were investment portfolio properties held not to be sold in the ordinary course but to generate rental income the parties agree that 315_f2d_101 6th cir affg tcmemo_1961_213 is representative of the numerous cases distinguishing between property a taxpayer holds for investment and property he holds primarily_for_sale_to_customers in the ordinary course of his business in mathews v commissioner supra pincite the court_of_appeals stated it is true that a taxpayer may hold lands primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business and at the same time hold other lands for investment it continued it is well settled that the question whether property sold by a taxpayer at a profit was property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business within the meaning of the statute is essentially a question of fact no single factor or test is dispositive among the factors considered are the purpose for which the property was acquired the purpose for which it was held improvements and their extent made to the property by taxpayer frequency number and continuity of sales the extent and substantiality of the transactions the nature and extent of taxpayer’s business the extent of advertising to promote sales or the lack of such advertising and listing of the property for sale directly or through brokers id pincite petitioner was a credible witness and we accept his testimony and find accordingly that he purchased the east water street property for investment purposes in part to build duplex rental units on the three lots petitioner also convinced us that he purchased or constructed multifamily rental units not for immediate sale to customers but rather as an investment for rental income and we assume appreciation certainly he did sell two of the multifamily rental units see supra p but only after holding them for or years he has owned two other of those units for over years and the fifth for years while petitioner did not detail for us the financial pressures that caused him to conclude that he could not develop the three lots as multifamily housing notwithstanding that he could sell them at what appears to be a substantial profit we are persuaded that the three lots were intended for petitioner’s multifamily rental_activity and not his build-and-sell activity we therefore find that petitioner did not hold the three lots primarily_for_sale_to_customers in the ordinary course of his business the lots were capital assets and the resulting gain was short-term_capital_gain ii schedule e expenses petitioner purchased beech street in he held the property for years and then sold it for a substantial profit during the interval he incurred expenses for engineering services attendant to surveying and subdividing the property and he obtained permission to subdivide it into lots he kept heavy equipment on a portion of the property he obtained no rental income from it petitioner argues that the property was integral to his business and that the schedule e expenses_incurred with respect to the property for engineering services interest and taxes are deductible under sec_162 as ordinary and necessary business_expenses sec_263a requires the capitalization of certain costs eg interest and taxes that might otherwise be deductible respondent argues that the schedule e expenses must be capitalized pursuant to sec_263a because they are direct or indirect_costs of the property and the property is property to which that section applies viz real_property produced by petitioner see sec_263a and b 2at trial on questioning by the court respondent’s counsel conceded that the schedule e expenses consisting of interest and taxes would be deductible whether they were properly reportable on schedule e or on the schedule c subsequently counsel asked to address on brief whether they should be deductible we agreed in his brief respondent argues that the interest and taxes are capital expenditures and not immediately deductible petitioner had the opportunity in his reply brief to address respondent’s arguments with respect to the interest and taxes but chose not to do so we shall therefore relieve respondent of his concession for purposes of sec_263a the term produce includes construct build install manufacture develop or improve sec_263a in pertinent part sec_1_263a-2 income_tax regs provides ii pre-production costs if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to such property eg purchasing storage handling and other costs even though production has not begun if property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date thus for example a real_estate developer must capitalize property taxes incurred with respect to property if at the time the taxes are incurred it is reasonably likely that the property will be subsequently developed among the indirect_costs of property that must be capitalized under sec_263a are taxes see sec_1 263a- e ii l income_tax regs and engineering and design costs see sec_1_263a-1 income_tax regs also interest_paid or incurred during the production_period of real_property must be capitalized under the special rules of sec_263a sec_263a b i a i sec_1_263a-12 income_tax regs in contrast to interest commencement of production_period is not a threshold for capitalization of other direct and indirect_costs associated with production the term production_period means the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale sec_263a the production_period for real_property begins when any physical production activity begins see sec_1 263a- c e f income_tax regs planning and design activities however are not considered physical production activities sec_1_263a-12 income_tax regs petitioner testified that he purchased the property for investment but he did not further describe his investment objectives we take from the fact that he did not rent the property but prepared it for subdivision that his investment objective was to subdivide the property and sell it while he did keep heavy equipment on the property we are unconvinced that such use was other than incidental to his objective of developing the property by subdividing it and then reselling it we conclude that during petitioner held the property for production within the meaning of sec_263a and the regulations thereunder see sec_263a including as production development and improvement we further conclude however that during no physical production activity on the property had commenced petitioner’s planning and design activities did not constitute physical production see sec_1_263a-12 income_tax regs nor without more do we consider the storage of vehicles on the property a physical production activity therefore the schedule e expenses of dollar_figure and dollar_figure for engineering services and real_estate_taxes respectively must be capitalized the mortgage interest_expense of dollar_figure is not capitalized decision will be entered under rule
